     Case 5:17-cv-00424-MTT-CHW Document 164 Filed 06/04/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

FRED DALTON BROOKS,                          )
                                             )
                     Plaintiff,              )
                                             )
              v.                             )    CIVIL ACTION NO. 5:17-cv-424 (MTT)
                                             )
COMMISSIONER HOMER BRYSON,                   )
et al.,                                      )
                                             )
                Defendants.                  )
 __________________                          )

                                          ORDER

       Plaintiff Fred Dalton Brooks objects to the Magistrate Judge’s order denying his

motion for counsel and moves for reconsideration of that order. Doc. 144. In his

objection, Brooks argues that the Magistrate Judge’s conclusion that appointment of

counsel was not justified by “exceptional circumstances” is erroneous or, in the

alternative, that the “exceptional circumstances” requirement is inconsistent with the

legislative history of 28 U.S.C. § 1915(d). Id. at 2-3.

       The Court “may reconsider any pretrial matter [decided by the Magistrate Judge]

. . . where it has been shown that the [M]agistrate [J]udge's order is clearly erroneous or

contrary to law.” 28 U.S.C. § 636(b)(1)(A); see Fed. R. Civ. P. 72(a); Brown v. United

States, 748 F.3d 1045, 1055 (11th Cir. 2014). After considering Brooks’s objections,

the Court finds that they lack merit. Accordingly, his motion for reconsideration (Doc.

144) is DENIED.

       SO ORDERED, this 4th day of June, 2020.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, JUDGE
                                                  UNITED STATES DISTRICT COURT
